                                             Case 2:20-cv-01678-JCM-EJY Document 23
                                                                                 24 Filed 02/02/21
                                                                                          02/03/21 Page 1 of 3




                                         1   David A. Carroll, Esq. (NSB #7643)
                                             dcarroll@rrsc-law.com
                                         2   Anthony J. DiRaimondo, Esq. (NSB #10875)
                                             adiraimondo@rrsc-law.com
                                         3   Robert E. Opdyke, Esq. (NSB #12841)
                                             ropdyke@rrsc-law.com
                                         4   RICE REUTHER SULLIVAN & CARROLL, LLP
                                             3800 Howard Hughes Parkway, Suite 1200
                                         5   Las Vegas, Nevada 89169
                                             Telephone: (702) 732-9099
                                         6   Facsimile: (702) 732-7110
                                         7   Karen A. Peterson, Esq. (NSB #366)
                                             kpeterson@allisonmackenzie.com
                                         8   ALLISON MACKENZIE, LTD.
                                             402 N. Division Street
                                         9   P.O. Box 646
                                             Carson City, Nevada 89702
                                        10   Telephone: (775) 687-0202
RICE REUTHER SULLIVAN & CARROLL, LLP




                                             Facsimile: (775) 882-7918
  3800 Howard Hughes Pkwy, Suite 1200




                                        11
                                             Attorneys for Plaintiff Basic Water Company
        Las Vegas, Nevada 89169




                                        12
             (702) 732-9099




                                        13
                                                                           UNITED STATES DISTRICT COURT
                                        14
                                                                           FOR THE DISTRICT OF NEVADA
                                        15
                                                                                           *****
                                        16
                                             BASIC WATER COMPANY, a Nevada                      Case No. 2:20-cv-01678-JCM-EJY
                                        17   corporation,
                                        18                   Plaintiff,
                                                                                                STIPULATION AND [PROPOSED]
                                        19           vs.                                        ORDER TO EXTEND TIME FOR
                                                                                                PLAINTIFF TO FILE OPPOSITION TO
                                        20   SOUTH WEST ENTERPRISE HOLDINGS,                    MOTION TO DISMISS COMPLAINT
                                             LLC, a Nevada limited liability company;
                                        21   UNITED STATES DEPARTMENT OF                        (SECOND REQUEST)
                                             THE INTERIOR; and UNITED STATES
                                        22   BUREAU OF LAND MANAGEMENT,
                                        23                   Defendants.
                                        24
                                        25          Pursuant to LR IA 6-1, the parties, by and through their undersigned counsel, stipulate,

                                        26   agree, and hereby request an extension of the current deadline of February 3, 2021, for Plaintiff to

                                        27   file an Opposition to the Motion to Dismiss Complaint (ECF No. 19) filed by Defendants United

                                        28   States Department of the Interior and the United States Bureau of Land Management:

                                                                                         1
                                             Case 2:20-cv-01678-JCM-EJY Document 23
                                                                                 24 Filed 02/02/21
                                                                                          02/03/21 Page 2 of 3




                                         1      1. On January 11, 2021, Defendants United States Department of the Interior and the United

                                         2          States Bureau of Land Management filed their Motion to Dismiss Complaint (ECF No.

                                         3          19).

                                         4      2. The current deadline for Plaintiff to oppose the Motion is February 3, 2021. (Order, ECF

                                         5          No. 21).

                                         6      3. Over the past several weeks, Plaintiff’s lead counsel, David A. Carroll, Esq., has

                                         7          experienced medical issues and had limited availability to work on this matter.

                                         8      4. Based on the foregoing, the parties have agreed and hereby request another short extension

                                         9          of time, up to and including February 8, 2021, for Plaintiff to file an Opposition to the

                                        10          Motion to Dismiss.
RICE REUTHER SULLIVAN & CARROLL, LLP
  3800 Howard Hughes Pkwy, Suite 1200




                                        11      5. Good cause exists to grant this stipulation and it is submitted in good faith, is not
        Las Vegas, Nevada 89169




                                        12          interposed for delay, and is not filed for an improper purpose. This is the second request
             (702) 732-9099




                                        13          for an extension of time with respect to the Motion to Dismiss Complaint (ECF No. 19).

                                        14   Dated this 1st day of February, 2021.             Dated this 1st day of February, 2021.
                                        15
                                             RICE REUTHER SULLIVAN & CARROLL,                   UNITED STATES ATTORNEY’S OFFICE
                                        16   LLP

                                        17   By:/s/ David A. Carroll                            By: /s/ Rachel Kent
                                                DAVID A. CARROLL, ESQ. (#7643)                       NICHOLAS A. TRUTANICH, ESQ.
                                        18      ANTHONY J. DIRAIMONDO, ESQ.                          (#13644)
                                        19      (#10875)                                             United States Attorney - District of
                                                ROBERT E. OPDYKE, ESQ. (#12841)                      Nevada
                                        20      3800 Howard Hughes Parkway, Suite 1200               RACHEL KENT, ESQ. (# 11795)
                                                Las Vegas, NV 89169                                  Assistant United States Attorney
                                        21                                                           501 Las Vegas Blvd. So., Suite 1100
                                                -and-                                                Las Vegas, Nevada 89101
                                        22
                                        23      KAREN A. PETERSON, ESQ. (NSB #366)                   Attorneys for Defendants United States
                                                ALLISON MACKENZIE, LTD.                              Department of the Interior and the United
                                        24      402 N. Division Street                               States Bureau of Land Management
                                                P.O. Box 646
                                        25      Carson City, Nevada 89702
                                        26    Attorneys for Basic Water Company
                                        27
                                        28

                                                                                         2
                                              Case 2:20-cv-01678-JCM-EJY Document 23
                                                                                  24 Filed 02/02/21
                                                                                           02/03/21 Page 3 of 3




                                         1 Dated this 1st day of February, 2021.
                                         2
                                             ARMSTRONG TEASDALE LLP
                                         3
                                         4   By: /s/ Michelle D. Alarie
                                                  JEFFREY F. BARR, ESQ. (#7269)
                                         5        MICHELLE D. ALARIE, ESQ. (#11894)
                                         6        3770 Howard Hughes Parkway, Suite 200
                                                  Las Vegas, Nevada 89169
                                         7
                                             Attorneys for South West Enterprise Holdings LLC
                                         8
                                                                                         ORDER
                                         9
                                        10          The foregoing Stipulation is GRANTED. Plaintiff shall have up to and including February
RICE REUTHER SULLIVAN & CARROLL, LLP
  3800 Howard Hughes Pkwy, Suite 1200




                                        11   8, 2021, to file its Opposition to the Motion to Dismiss Complaint (ECF No. 19).
        Las Vegas, Nevada 89169




                                        12
                                                                          IT IS SO ORDERED.
             (702) 732-9099




                                        13
                                                                          ________________________________________
                                        14                                U.S. DISTRICT
                                                                          UNITED        JUDGE
                                                                                   STATES     / U.S. MAGISTRATE
                                                                                          DISTRICT   JUDGE       JUDGE
                                        15                                         February 3, 2021
                                                                          DATED: ________________________________
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                        3
